CAPOTOSTO, J.
The plaintiff seeks ■to recover a balance of $53 for medical services rendered a third party at the request of the defendant. The defend*93ant claims that when the hill for these services reached fifty dollars, he told the doctor to stop, offered to pay him a balance of six dollars then due and demanded a receipted bill. The defendant further claims that he was put off with one excuse after another and that in the meantime the doctor continued to charge him for services which he had ordered discontinued. The jury returned a verdict for the defendant. The plaintiff moves for a new trial.
Attorney for plaintiff: Fergus J. McOsker.
Attorney for defendant: James H. Kiernan.
The defendant admitted owing a balance of six dollars. If the jury had returned such a verdict, or if the only amount possible to recover in a new trial would be but six dollars, this Court would have denied the plaintiff’s motion. In view of -the doctor’s claim that the balance due him is fifty-three dollars, even though presented in an unconvincing manner, the plaintiff’s motion is reluctantly granted.
Motion for new trial granted.